J-S38027-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA                    :    IN THE SUPERIOR COURT OF
                                                 :         PENNSYLVANIA
                                                 :
                 v.                              :
                                                 :
                                                 :
 HERBERT DALE CONAWAY                            :
                                                 :
                       Appellant                 :    No. 1868 WDA 2017

              Appeal from the PCRA Order December 5, 2017
    In the Court of Common Pleas of Fayette County Criminal Division at
                      No(s): CP-26-CR-0001863-2011


BEFORE:     BOWES, J., NICHOLS, J., and STRASSBURGER*, J.

CONCURRING STATEMENT BY BOWES, J.:                        FILED JANUARY 25, 2019

      I   join   in   full   as   to   all   issues   except   Appellant’s   claim   that

Commonwealth v. Muniz, 164 A.3d 1189 (Pa. 2017), must apply

retroactively. I believe that this Court’s precedents have failed to fully address

the retroactivity inquiry.        See Commonwealth v. Johnson, 2018 WL

6442321 at *3 n.5. (Pa. Super. Ct. Dec. 10, 2018) (Bowes, J.). I therefore

concur as to that analysis.




____________________________________
* Retired Senior Judge assigned to the Superior Court.